Citation Nr: 1637797	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted a 10 percent rating for varicose veins of the left leg effective October 30, 2008.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript is of record.  The claim was remanded by the Board in December 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board referred the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for a kidney condition in December 2013.  It appears that this claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's varicose veins of the left leg have not been manifested by persistent edema at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters in November 2008 and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, VA medical records and a VA medical examination were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the    effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.       See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection was originally established for varicose veins of the left leg in a March 1973 rating decision, which assigned a noncompensable rating effective February 15, 1973.  The November 2008 rating decision that is the subject of this appeal increased the rating assigned to 10 percent, effective the October 30, 2008, date of claim.

The Veteran contends that he is entitled to an increased rating for varicose veins of the left leg because he has been issued compression hosiery for his lower extremities.  See June 2009 notice of disagreement.  He testified in March 2011 that he only receives VA treatment for his service-connected varicose veins of the left leg and reported suffering from dry, flaky and itchy skin; that he used a machine on a daily basis that treated swelling and assisted with the blood flow in his left leg; that he   took medication daily; and that he used compression stockings on his leg, which   were different from those previously issued.  

Varicose veins are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under that code, a 10 percent evaluation is assigned for varicose veins manifested by intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema   and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration,     stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating        is warranted for massive board-like edema with constant pain at rest.  38 C.F.R.      § 4.104, Diagnostic Code 7120.  

In addition to the lay evidence of record, the medical evidence in this case consists of VA treatment records and two VA examination reports.  The Board has reviewed the VA treatment records in detail and has not found that they reflect persistent left leg edema at any time during the appellate period.

The Veteran underwent a VA examination in November 2008.  Although his   claims folder was not reviewed, the examiner indicated review of computerized   VA treatment records.  The Veteran reported that he had been seeing VA doctors who had been examining his feet and legs.  He denied surgery for his varicose   veins but reported the use of compression hose for years.  He indicated he received  a new pair of compression hose about six or seven months prior from a mail order company.  

At that time the Veteran reported that he thought he had an ulcer on his left leg, which was treated with hot water and may have been lanced, but it could have been on his right leg.  He indicated the ulcer was treated by a VA podiatrist and healed in three to four months.  The examiner reported that podiatry records were reviewed and there was no evidence of any type of varicose ulcers being treated.  It was noted that the Veteran was seen by podiatry on August 15th with complaints of a plantar fibromatosis on his left arch, which would not be related in any way to varicose veins.  The examiner also reported that there was no evidence of any type of varicose ulcers being treated on the left lower leg and that plastic surgery notes reveal treatment for a skin tag on the posterior axillary fold, but nothing in relationship to any type of varicose ulcer.  

The Veteran reported pain and stinging in the left lower leg in relationship to the varicose veins.  The Veteran stated walking two blocks produced pain to a level     8-10; standing 15 minutes produced pain to a level 8; and sitting at rest he had    pain to a level 5 or 6.  The Veteran stated this stinging occurred with no specific precipitating or aggravating factor.  To relieve the pain, the Veteran took ibuprofen and elevated the leg, which would reduce the pain down to a level 3 or 4, but the stinging remained.  The Veteran reported flare-ups of pain 5 times per week to a pain level of 5-10 that will last until he gets off his feet.  The Veteran reported flare-ups of a stinging sensation on a daily basis that can last anywhere from 3 hours to 24 hours.  During flare-ups the Veteran will stop, rest, and elevate the leg if able.  The Veteran reported redness, warmth and tenderness in the left lower leg; stiffness in the anterior shin; and difficulty walking due to poor balance due to left lower leg pain.  Wearing compression hose and elevating his legs had reduced his symptoms by 60 percent.  The Veteran stated that he had swelling in the left leg when he walked any distance or stood on his legs for any prolonged time.  He had had good relief of the swelling with the compression hose and put the compression hose on first thing in the morning.  The Veteran stated that with bathing and dressing, the left lower leg was tender to touch.  He also had pain with putting on his support hose.  

Physical examination of the left lower extremity showed prominent palpable varicose veins in the anterior shin and the medial aspect of the left lower leg.  There were no ulcers, edema, statis pigmentation, or statis dermatitis present.  Both the calf and thigh were soft and there were no palpable cords, no tenderness with palpation, and no cyanosis.  Pedal pulses were present.  The diagnosis was varicose veins of the left   leg with residual pain and stinging.  The examiner also diagnosed venous stasis ulcer of the left lower leg per Veteran's report with no evidence of ulcers on physical examination, no evidence of treatment in VA treatment records, and no claims file available for review.  

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination in February 2014, pursuant to the Board's remand.  The Veteran's claims file was reviewed as were VA treatment records.  The diagnosis was left lower extremity varicose veins with residual pain.  The Veteran reported worsening pain to the left leg due to his varicose veins since the last VA examination.  He reported with prolonged standing and sitting he had an itching and twitching/moving sensation, which the examiner noted was more than likely related to restless leg syndrome and not related to varicose vein condition.  The examiner noted that a VA podiatry note dated May 20, 2013 documented the Veteran reported "abnormal sensations in feet and legs, also restless leg syndrome, and some generalized lower limb pain."  The Veteran also reported edema to the left lower extremity and indicated elevating his legs does not help decrease this.  He reported he wore his compression stockings daily during the day and takes them off at night.  He reported nighttime achiness      to the left leg while lying in bed.  The examiner noted that physical examination revealed no edema to the left lower extremity, though the Veteran had visible varicose veins noted anteriorly and posteriorly that were not painful to palpation.   He did not have any ulcers, edema, stasis pigmentation, or stasis dermatitis present.  The examiner noted that the Veteran received care through the VA and the treatment provided for varicose vein condition had been compression stockings.  He was      last evaluated by a VA vascular physician on November 28, 2012, with no further treatment provided for the varicose vein condition.  The examiner also noted that no documentation of treatment for varicose vein condition was found in the VA primary care notes; that the condition was stable with no further diagnostic testing ordered; and that no further diagnostic testing was required.  In specifically noting the symptoms of the left varicose veins, the examiner noted aching and fatigue in the   leg after prolonged standing or walking; symptoms relieved by compression hosiery; and intermittent edema of extremity.  

The preponderance of the evidence of record is against a finding that the Veteran       is entitled to a rating in excess of 10 percent for varicose veins of the left leg at any time during the appellate period.  The Board acknowledges the Veteran's subjective complaints related to his disability, to include dry, flaky and itchy skin; swelling; pain; stinging; edema; and the need for compression stockings.  In order to merit the assignment of a higher rating under Diagnostic Code 7120, however, there must, at a minimum, be persistent edema.  There is no objective evidence of persistent edema in the left leg at any time during the appellate period, to include in VA records related to treatment of the varicose veins of the left leg and in the two VA examination reports.  Nor has the Veteran described his edema as persistent.  Indeed, the examiner who conducted the February 2014 DBQ examination specifically reported intermittent, not persistent, edema of extremity when documenting the symptoms of the left varicose veins.  For these reasons, a rating in excess of 10 percent is not warranted for varicose veins of the left leg.  

The Board acknowledges the Veteran's report to the 2008 VA examiner that he   had an ulcer on the left leg.  However, there was no evidence of any ulcer on the November 2008 examination, which was conducted only a few weeks after the Veteran's claim was filed, and there has been no evidence of any ulceration on the left leg in any medical evidence during the course of the claim.  Accordingly, a higher evaluation based on ulceration is not warranted.  In any event, as noted above, the rating criteria require persistent edema to support a higher rating, with   or without out ulceration.  As the Veteran does not have persistent edema, a higher rating is not warranted. 

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration    of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  In this regard, pain, edema, leg fatigue and     skin symptomatology are contemplated by the rating schedule.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  In any event, the Veteran does not contend  and the evidence does not suggest that his varicose veins have resulted in any hospitalization during the course of the appeal or that the condition has markedly interfered with employment.  Indeed, both VA examiners indicated the Veteran's varicose veins do not impact employment.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

As a final matter, the Veteran does not contend and the evidence does not suggest that he is unemployable due to his varicose veins.  Accordingly, a claim for a total disability rating based on unemployability has not been reasonably raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 10 percent for varicose veins of the left leg is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


